In an action to establish a partnership and to recover damages for breach of an alleged partnership agreement, defendant appeals from an order of the Supreme Court, Queens County, dated April 13, 1964, which granted plaintiff’s motion and which appointed a temporary receiver of the property, assets, rights and obligations of said partnership. Order reversed, with $10 costs and disbursements; and plaintiff’s motion for a temporary receiver denied. Special Term found that the business would not be jeopardized if a receiver were not appointed. In view of such finding, with which we agree, there was no justification for the appointment of a receiver. The issue as to whether there was in fact a partnership must await determination on the basis of all the proof to be adduced upon a plenary trial. Kleinfeld, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.